 

Exhibit 10.2

 



SEPARATION & RELEASE AGREEMENT

 

This Separation and Release Agreement (“Agreement”) is between
HealthWarehouse.com Inc., and any affiliate or successor thereto (collectively,
the “Company”) and Jeffrey Holtmeier (“Employee”).

 

WHEREAS, Employee has ceased his employment with the Company effective at the
close of business on January 16, 2017 (the “Termination Date”); and

 

WHEREAS, Employee is currently party to an Employment Agreement between the
Company and Employee dated November 4, 2016 (“Employment Agreement”); and

 

WHEREAS, Employee and the Company (the “Parties”) now desire to enter into this
Agreement to set forth terms and conditions related to Employee’s resignation,
and certain matters pertaining to the Employment Agreement.

 

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

 



1.Employee will be paid his current salary for the period up to and including
the day which is thirty days after the Termination Date, at the rate in effect
as of the Termination Date. In addition, the Company will pay to Employee an
annual bonus for the 2016 year of Forty-Three Thousand Seven Hundred Fifty
Dollars ($43,750). The salary (less appropriate withholding for benefits, taxes
and any other required withholdings) will be made in accordance with normal
Company payroll timing and practices. The Bonus (less appropriate withholding
for benefits, taxes and any other required withholdings) of Forty-Three Thousand
Seven Hundred Fifty Dollars ($43,750) will be paid and in 10 equal monthly
payments, beginning February 1, 2017.

 

2.The Company will reimburse incurred expenses in the amount of Sixty-Six
Thousand Seven Hundred Forty-Four Dollars and Seventy-Eight Cents ($66,949.78),
upon submission of proper documentation from Employee. Such sum will be paid in
10 equal monthly payments, beginning February 1, 2017.

 

3.Effective as of the Termination Date, Employee resigns from the Board of
Directors of the Company, and from all officer and director positions of the
Company’s subsidiaries.

 

4.The Employment Agreement is terminated and of no further force and effect,
effective on the Termination Date, except for those provisions of the Employment
Agreement which are expressly intended to survive termination (including but not
limited to the grant and vesting of any options under the Employment Agreement
prior to the Termination Date), which shall continue to be in effect for the
time periods specified therein.

 

5.The Company shall continue to indemnify, defend and hold harmless Employee
against any and all losses, damages, liabilities, deficiencies, claims,
interest, awards, judgments, penalties, costs and expenses (including reasonable
attorneys’ fees, costs and other out-of-pocket expenses incurred in
investigating, preparing or defending the foregoing) arising out of or relating
to any threatened or actual action based in whole or in part on or arising out
of or relating in whole or in part to the fact that such person is or was a
director or officer of the Company whether pertaining to any matter existing or
occurring at or prior to the Termination Date and whether asserted or claimed
prior to, or at or after, the Termination Date but only to the extent the
Company would have been required to do so as of the Termination Date, in each
case to the full extent the Company is permitted under law to indemnify its own
directors or officers.

 



  1 

 

 

6.Employee acknowledges and agrees that he is entitled to no salary, wages,
commissions, options, benefits, insurance or other compensation from the
Company, except as specifically set forth herein.

 

7.Employee will continue to cooperate with the Company, at Company’s expense, in
the Company’s advancement of all claims (including litigation) in connection
with the settlement of certain Company payables and the issuance of shares of
Company stock.

 

8.In consideration of his receipt of the consideration described above, Employee
hereby fully, finally, completely and generally releases the Company, its
affiliates, and their respective subsidiaries, affiliates, officers, directors,
employees, owners, members, shareholders, agents and representatives (the
“Releasees”), from any and all claims, actions, demands, and/or causes of
action, whether known or unknown, of whatever kind or character which transpired
prior to the execution of this Agreement, including, without limitation: any
claim under State or federal law which provides civil remedies for the
enforcement of rights arising out of the employment relationship, including,
without limitation, discrimination claims such as claims or causes of action
under the Kentucky Civil Rights Act, Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C. § 2000 et. seq.; The Civil Rights Act of 1866, as amended,
42 U.S.C. § 1981; The Civil Rights Act of 1991, as amended, 42 U.S.C. § 1981a;
Americans With Disabilities Act, as amended, 42 U.S.C. § 12101 et. seq.; Fair
Labor Standards Act, as amended, 29 U.S.C. § 201, et. seq.; Employee Retirement
Income Security Act, as amended, 29 U.S.C. § 1000 et. seq.; Family and Medical
Leave Act, as amended, 29 U.S.C. § 2601, et. seq.; as well as any and all claims
for unpaid or withheld wages, relocation allowances or benefits, other benefits,
commissions, stock options, bonuses or profit-sharing, wrongful discharge,
breach of contract, breach of fiduciary duty, promissory estoppel, fraud, breach
of any implied covenants, assault, battery, negligence, defamation, invasion of
privacy, slander, or intentional infliction of emotional distress. Employee also
specifically releases any claims for attorney’s fees, costs and expenses
incurred in connection with any matter herein released.

 

9.Employee represents that there is currently no pending complaint or lawsuit
concerning any of the Releasees which Employee has filed with any local, state,
or federal agency or court. Employee agrees not to file any claim, complaint,
action or cause of action against any of the Releasees, and further agrees to
indemnify and save harmless the Releasees against loss, including, without
limitation, the cost of defense and legal fees, occurring as a result of any
claims, charges, complaints, actions, or causes of action made or brought by
Employee in violation of paragraphs 6 and 7 herein.

 

10.Nothing in this Agreement shall be construed to affect the rights and
responsibilities of the Equal Employment Opportunity Commission (the
“Commission”), the National Labor Relations Board (the “NLRB”), or any other
federal, state or local agency with similar responsibilities to enforce any laws
pertaining to employment discrimination or retaliation, fraud, financial
misfeasance, or union activity or participation. Likewise, this waiver will not
be used to justify interfering with the protected right of any employee to file
a charge or participate in an investigation or proceeding conducted by the
Commission, the NLRB or any similar agency. However, Employee waives the right
to receive or participate in any payment or benefits arising out of any such
proceeding.

 



  2 

 

 

11.The Parties understand and agree that this Agreement constitutes a valid and
enforceable waiver and release agreement, and creates enforceable rights as
described herein. Both Parties acknowledge that this Agreement shall not affect
any claim or cause of action arising after the date that the Employee executes
this Agreement.

 

12.The Parties acknowledge that nothing in this Agreement shall be construed as
a waiver or release of Employee’s vested rights or legally protected
entitlements, if any, in any 401(k) Plan, Insurance Plan or other Health or
Welfare Benefit Plan. Also, this Agreement does not limit or preclude, in any
way, the Employee’s right to seek unemployment compensation under State law. If
Employee elects to seek unemployment compensation, Employee understands and
agrees that the decision to award unemployment compensation is made by the
applicable State agency, not the Company.

 

13.Neither this Agreement itself nor the payment of the above amount shall be
deemed or construed at any time for any purpose as an admission by the Company
of any liability or responsibility of any kind.

 

14.Each Party agrees that it shall not disparage the other Party or its
officers, directors, shareholders, or employees. The Company agrees it will
include positive comments recognizing Employee's efforts and contributions
towards the success of its 4th quarter 2016 and fiscal year 2016 financial
results in any press release announcing such results, when those results are
issued.

 

15.To the extent applicable, it is intended that this Agreement (including all
amendments thereto) comply with the provisions of Section 409A of the Code, so
that the income inclusion provisions of Section 409A(a)(1) of the Code do not
apply to Employee. This Agreement shall be interpreted and administered in a
manner consistent with this intent. Notwithstanding any provision of this
Agreement to the contrary, if all or any portion of the payments and/or benefits
under this Agreement are determined to be “nonqualified deferred compensation”
subject to Section 409A of the Code and the Company determines that Employee is
a “specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code and
the final Treasury Regulations promulgated thereunder, then such payments and/or
benefits (or portion thereof) shall commence no earlier than the first day of
the seventh month following the Separation Date (with the first such payment
being a lump sum equal to the aggregate payments and/or benefits Employee would
have received during such six-month period if no such payment delay had been
imposed.) For purposes of this Agreement, “termination of employment” or any
related reference to termination of employment shall mean Employee’s “separation
from service”, as defined in Section 1.409A-1(h) of the Treasury Regulations,
including the default presumptions thereunder. Wherever payments to which this
paragraph applies are to be made in installments, each such installment shall be
deemed to be a separate payment for purposes of Code Section 409A.

 



  3 

 

 

16.The Employee acknowledges and represents that he:

  

(a)has fully read and understood this Agreement;

 

(b)has accepted the terms of this Agreement and has executed this Agreement
voluntarily;

 

(c)has been advised that his signature on this Agreement shall constitute a
waiver and release of the Released Parties from all claims Employee may have as
of the date he signs this Agreement regarding claims or rights arising under the
Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §621
(“ADEA”), but does not constitute a waiver or release of rights or claims that
may arise under the ADEA after the date he signs this Agreement;

 

(d)has been advised to consult an attorney or other advisor prior to signing
this Agreement;

 

(e)has been provided twenty-one (21) days within which to consider whether he
should sign this Agreement and waive and release all claims and rights arising
under the ADEA, as well as all other claims released by this Agreement;

 

(f)understands and agrees that any changes to this Agreement will not re-start
the 21 day consideration period; and

 



(g)has been advised that he shall have seven (7) full days following the
execution of this Agreement to revoke this Agreement and that this Agreement
shall not become effective or enforceable until the eighth (8th) day after it is
signed by Employee (on which date this Agreement will automatically become
effective and enforceable unless previously revoked within that seven (7) day
period).

 

17.This Agreement supersedes any and all prior agreement, whether oral or
written, previously made between the parties relating to the subject matter
herein and the full understanding of the parties is expressed herein. However,
this Agreement will not supersede any prior agreement or promise between
Employee and the Company regarding confidentiality, trade secrets,
non-competition, non-disclosure or non-solicitation, including but not limited
to those set forth in the Employment Agreement, and any such agreement or
promise shall remain in full force and effect, except as specifically set forth
herein.

 

18.This Agreement shall be construed and interpreted in accordance with the laws
of the Commonwealth of Kentucky. Any lawsuit or other legal proceeding between
the parties shall be brought only in the civil district courts of Boone County,
Kentucky, or the United States District Court for the Eastern District of
Kentucky, Covington Division. The parties hereby consent to the personal and
exclusive jurisdiction and venue of these courts.

 

19.The invalidity of any particular provision of this Agreement shall not affect
the validity of any other provision. The waiver by any party hereto of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of subsequent breach by any party.

 

20.This Agreement was originally provided to Employee on January 19, 2017.

 



(signatures follow)

 



  4 

 



 

Dated:  January 19, 2017         HEALTHWAREHOUSE.COM INC.             By: /s/
Mark Scott     Mark Scott, Board Member  



  

I have carefully read and fully understand the provisions of this Agreement. I
am signing this Agreement voluntarily and without any other agreements or
promises from Company.

 



AGREED: /s/ Jeffrey Holtmeier   January 19, 2017   Jeffrey Holtmeier   (Date)



 



  5 



 

 

 

 

